SUMMARY ORDER
Plaintiffs-appellants are individuals who own or previously owned homes subject to foreclosure proceedings. Their complaint alleges that the defendants-appellees, who are trustees of mortgage loan trusts, violated the federal Racketeer Influenced and Corrupt Organizations (“RICO”) Act, 18 U.S.C. §§ 1961-68, by asserting ownership of the plaintiffs’ mortgages despite knowing that those mortgages had been transferred into the trusts outside the time-frame mandated by the trusts’ Pooling and Servicing Agreements (“PSAs”), rendering the transfers void. The District Court dismissed the complaint on the ground that plaintiffs lacked both Article III standing and prudential standing to bring the suit. We assume the parties’ familiarity with the underlying facts and the procedural history of the case, to which we refer only as necessary to explain our decision to affirm.
We conclude that the District Court properly dismissed the complaint, and we affirm the judgment for substantially the reasons stated by the District Court in its October 19, 2015' opinion. As appellants concede, our Court has previously addressed squarely and rejected appellants’ arguments under circumstances not materially different from those presented here. See Rajamin v. Deutsche Bank Nat’l Trust Co., 757 F.3d 79 (2d Cir. 2014). We decline appellants’ request that we revisit Rajamin’s holdings (which this panel in any event is not empowered to do) or certify to the New York Court of Appeals questions addressed by Rajamin.
5ft 5ft *
We have considered all of appellants’ remaining arguments and find them to be without merit. Accordingly, we AFFIRM the October 19, 2015 judgment of the District Court.